     Case 2:21-cv-00167-MV ECF No. 6, PageID.42 Filed 07/20/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KEITH GARDINER,
No. 383334,
                                                            Case No. 2:21-cv-11515
                                                            Hon. Paul D. Borman
                           Plaintiff,
v.

CORIZON HEALTH INC.,
ET AL,

                     Defendants.
____________________________________/

 ORDER TRANSFERRING CASE TO THE UNITED STATES DISTRICT
     COURT FOR THE WESTERN DISTRICT OF MICHIGAN

      Plaintiff Keith Gardiner is a Michigan prisoner incarcerated at the Alger

Maximum Correctional Facility, in Alger County, Michigan. The pro se complaint

names Corizon Health Inc., as well as various individual Defendants employed at

the Alger facility. The complaint asserts that Defendants were deliberately

indifferent to Plaintiff’s knee condition while he was a prisoner at the Alger facility.

      The determination of the proper venue for a civil action in federal court is

generally governed by 28 U.S.C. § 1391. Relevant here, the statute provides that a

civil action may be brought in (1) a judicial district in which any defendant resides;

or (2) a judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred. 28 U.S.C. 1391(b)). If venue is improper in the district
    Case 2:21-cv-00167-MV ECF No. 6, PageID.43 Filed 07/20/21 Page 2 of 3




where a case is filed, but would be proper in another district, “a district court has the

power to sua sponte transfer [the] case.” Cosmichrome, Inc. v. Spectra Chrome, LLC,

504 F. App’x 468, 472 (6th Cir. 2012).

      Plaintiff’s facility is located in Alger County, Michigan, where all the

individually named Defendants are employed. The events giving rise to the

complaint are also alleged to have occurred in Alger County. Alger County is part

of the Western District of Michigan. 28 U.S.C. § 102(b). Because there is no

apparent basis for venue to lie in this district, but there are facts in the complaint

suggesting that venue would be proper in the Western District, the Court finds that

the interests of justice would be served by transferring the case to the district where

it should have been filed in the first instance. 28 U.S.C. § 1406(a).

      IT IS ORDERED that this case be transferred to the United States District

Court for the Western District of Michigan pursuant to 28 U.S.C. §1406(a).

      It is noted that the Court has not decided Plaintiffs’ motion to proceed in forma

pauperis, nor has the Court reviewed Plaintiffs’ complaint under 28 U.S.C. §§

1915(e)(2), 1915A, or under 42 U.S.C. §1997e(c).

      Finally, the Court has not decided whether this action should be consolidated

with a similar case filed by Plaintiff concerning a different medical condition arising




                                            2
    Case 2:21-cv-00167-MV ECF No. 6, PageID.44 Filed 07/20/21 Page 3 of 3




at the Alger facility. See Gardiner v. Corizon, E.D. Michigan Civil No. 21-11567.

      SO ORDERED.

                                            s/Paul D. Borman
                                            Hon. Paul D. Borman
                                            United States District Judge
Dated: July 20, 2021




                                        3
